     Case 1:20-cr-00064-NONE-SKO Document 25 Filed 02/24/21 Page 1 of 2


1     HEATHER E. WILLIAMS (SBN 122664)
      Federal Defender
2     JAYA C. GUPTA (SBN 312138)
      Assistant Federal Defender
3     2300 Tulare Street, Suite 330
      Fresno, California 93721
4     Telephone: (559) 487-5561
      Facsimile: (559) 487-5950
5
      Attorneys for Defendant
6     ALENA NICOLE GEORGE
7
8                              IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA                       No. 1:20-cr-00064-NONE-SKO
12                    Plaintiff,                      STIPULATION TO CONTINUE STATUS
                                                      CONFERENCE; ORDER
13            v.
14     ALENA NICOLE GEORGE,                           DATE: April 21, 2021
                                                      TIME:  1:00 p.m.
15                    Defendant.                      JUDGE: Hon. Sheila K. Oberto
16
17
18
19           IT IS HEREBY STIPULATED by and between the parties through their respective

20    counsel that the Status Conference scheduled for March 3, 2021 at 1:00 p.m., may be continued

21    until April 21, 2021, at 1:00 p.m., before the Honorable Sheila K. Oberto. The government has
22    produced more than 4,109 pages of discovery to defense counsel. Defense counsel has further
23    investigation to perform in this case. The parties agree that time under the Speedy Trial Act shall
24    be excluded through April 21, 2021, in the interests of justice, including but not limited to, the
25    need for effective defense preparation and defense investigation pursuant to 18 U.S.C. §§
26    3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
27    //
28    //
     Case 1:20-cr-00064-NONE-SKO Document 25 Filed 02/24/21 Page 2 of 2


1     The parties further agree that the ends of justice served by taking this action outweigh the best
2     interests of the public and of the Defendant to a speedy trial.
3               IT IS SO STIPULATED.
4
5      Dated: February 24, 2021
                                                            /s/ Jaya Gupta
6                                                           JAYA GUPTA
                                                            Assistant Federal Defender
7
                                                            Counsel for Defendant Alena Nicole George
8
9      Dated: February 24, 2021
                                                            /s/ Joseph Barton
10                                                          JOSEPH BARTON
                                                            Assistant United States Attorney
11                                                          Counsel for Plaintiff
12                                                          United States of America

13
14
                                                    ORDER
15
                Upon the Parties’ stipulation and for good cause shown, the Status Conference scheduled
16
      for March 3, 2021, at 1:00 p.m. is continued until April 21, 2021, at 1:00 p.m., before the
17
      Honorable Sheila K. Oberto. The period through April 21, 2021, inclusive, is excluded pursuant
18
      to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
19
20
      IT IS SO ORDERED.
21
22    Dated:        February 24, 2021                                /s/   Sheila K. Oberto               .
                                                            UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28


                                                        2
      George: Stipulation to Continue
